Citation Nr: 1111549	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-26 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis, with weakness of the right lower extremity, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as a depressive disorder, to include as secondary to service-connected degenerative arthritis of the right knee.

3.  Entitlement to an increased rating in excess of 30 percent for degenerative arthritis of the right knee.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In consideration of a recent Court decision, the Board has recharacterized the Veteran's psychiatric claim, as is now stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In January 2011 the Veteran and his wife testified before the undersigned at a travel board hearing held at the RO.  A transcript has been incorporated into the record.

The issue of entitlement to service connection for an eye disorder has been raised by the record (see Transcript, p. 25), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an increased evaluation for degenerative arthritis of the right knee and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Multiple sclerosis was not manifest during service or within seven years following service.  Multiple sclerosis was not diagnosed until 2007.

2.  Multiple sclerosis is unrelated to service.

3.  The competent and probative medical evidence of record preponderates against a finding that the Veteran currently has an acquired psychiatric disorder that is due to any incident or event in military service, or that is proximately due to or the result of the Veteran's service-connected degenerative arthritis of the right knee, myositis ossificans of the right thigh, postoperative, disorder, or right hip muscular weakness and limitation of motion associated with myositis ossificans of the right thigh disorders.   


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by service or to a degree of 10 percent within seven years from the date of service separation.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).

2.  An acquired psychiatric disorder, claimed as depressive disorder, NOS, was not incurred in or aggravated by the Veteran's active military service, nor is it secondary to the service-connected degenerative arthritis of the right knee, myositis ossificans of the right thigh, postoperative, disorder, or right hip muscular weakness and limitation of motion associated with myositis ossificans of the right thigh disorders.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in November 2007 and March 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the multiple sclerosis and depressive disorder, NOS, to active service, in addition to the legal standards for secondary service connection.  The Veteran also was informed of when and where to send the evidence. These VCAA notice letters also provided the Veteran with notice of the Dingess requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.

The Board notes that a review of the claims file shows that the Veteran had applied for Social Security Administration (SSA) disability benefits.  Normally, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, the Veteran submitted the SSA decision letter which denied him disability benefits and as of the date of the hearing, the Veteran testified that he was (still) not receiving SSA disability benefits.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA mental disorders examination in October 2008 for his depressive disorder, NOS, claim.  That examiner reviewed the claims file and conducted a thorough examination which culminated with an opinion, supported by a rationale, regarding the etiology of the depressive disorder.  The examination was sufficient.  

The Veteran was not provided with an examination with regards to his multiple sclerosis disability claim.  In this case, the service treatment records are silent as to any complaints or treatment for multiple sclerosis and the claims file contains post-service treatment records as well as examinations for other claims spanning 1979 to 1981, then again from 1993 to the present.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to multiple sclerosis until several decades following separation.  The claims file also does not contain any competent medical opinion ascribing the Veteran's multiple sclerosis to active service.  For all of these reasons, the evidence does not indicate that the claimed multiple sclerosis disability may be related to active service such as to require an examination, even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA. 

Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010). 

If multiple sclerosis becomes manifest to a degree of 10 percent or more within 7 years from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a chronic disease on a presumptive basis, it is not required that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments it may gain considerable significance.  38 C.F.R. 3.307(c).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the evidence does not show that multiple sclerosis became manifest to a degree of 10 percent or more within seven years from the date of termination of service, 1978, the presumption does not apply.

Service treatment records contain no findings or diagnosis of multiple sclerosis.  Numerous treatment reports describe the surgery pertaining to the infection on the Veteran's right thigh, diagnosed as myositis ossificans right thigh, and attribute pain and complains of weakness to that infection and to the post-surgery recovery.  The Veteran's April 1978 Report of Medical History include positive indications for having headaches, dizziness, eye trouble, shortness of breath, pain in chest, and cramps in legs; however the physician's note indicated these symptoms were attributed to his thigh surgery.  As well, the April 1978 Report of Medical Examination found only identifying body marks, scars, to be clinically abnormal and the accompanying entry described the scars incurred following the surgery.  

Immediately following service, the Veteran submitted a claim seeking service connection for his right leg.  Following a 1979 VA general examination, service connection was granted for myositis ossificans, right thigh.  The Veteran was afforded a VA orthopedic examination in 1981 for his right thigh and on the basis of that examination the RO declined to increase his rating.  

It is well documented in the claims file that by 1989 the Veteran was incarcerated in his state's prison.  The medical treatment reports span 1993 to September 2005.  They indicate the Veteran was a very regular visitor to the prison clinic for a variety of complaints.  No prison treatment report indicates a diagnosis or consideration of multiple sclerosis.  The earliest report is a September 1993 Report of Physical examination.  The only remark pertained to the soft tissue damage to the right thigh.  There were multiple complaints of back pain, right and left leg pain, and right knee swelling over the years, which were attributed to various etiologies, including his prison employment duties.  In August 2002 he complained of numbness in his neck and tingling on the right side; however the Veteran reported to the clinician his having had multiple motor vehicle accidents prior to being imprisoned.  

VA treatment reports begin in December 2005, upon his release.  By January 2006 he complained his entire right leg would "go out" on him and that the numbness in his right leg dated back to 1990.  In February 2006 he reported right sided pain since 1991 and that it had an insidious onset.  He complained again that he could not work because he felt weak.  Multiple sclerosis was considered a possibility by December 2006.  The Veteran attributed his right-sided weakness to the 2 surgeries he endured in service for the myositis ossificans; however the treating physician listed a range of possible etiologies, which included multiple sclerosis.  By April 2007, following an MRI study, the diagnosis of multiple sclerosis was confirmed.  

Post-service evidence does not reflect multiple sclerosis symptomatology for many years after service discharge.  Specifically, the Veteran dated the onset as being either 1990 or 1991, when he began experiencing the reoccurring instances of right sided weakness.  The 1991 date is repeated in the VA treatment reports of 2007 and 2008 by VA clinicians as onset.  The Board observes that the prison treatment records, despite the Veteran's very regular attendance at that clinic, contain no requests for treatment for right-sided weakness in the 1990's and the complaints regarding his right knee being unable to bend began only in 2000, though they continued regularly after that point.  A February 2001 complaint of right leg numbness was soon followed by another February 2001 entry that the condition had resolved.  The VA treating clinicians noted the Veteran's belief that his "weakness" was due to the in-service surgeries, but at no time did they endorse that view in the VA treatment reports.  Therefore, the first recorded symptomatology ultimately related to multiple sclerosis came some 13 years after discharge (1991).  The Veteran was not actually diagnosed with multiple sclerosis for another 16 years, in 2007.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to the multiple sclerosis for many years, the evidence includes the Veteran's and his wife's statements, statements of friends who knew him in prison and after his release, and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran and his wife are competent to report symptoms and observations because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  Specifically, he testified that he continued to experience symptoms such as eye difficulty and stumbling after he was discharged from the service.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Board finds that the reported history of continued symptomatology since active service, while competent, is nonetheless not credible.

In this case, the Board emphasizes the multi-year gap between discharge from active duty service (1978) and initial reported symptoms which were later determined to be related to multiple sclerosis in approximately 1991 at the earliest (nearly a 13-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Further, the Board finds that the reported history of continued symptomatology since active service is inconsistent with the other evidence of record.  Indeed, while the Veteran stated that his disorder began in service, the separation examination and service treatment records are absent of any complaints.  Moreover, the post-service evidence does not reflect treatment related to, or later related to, multiple sclerosis for 29 years following active service.

Moreover, the Veteran filed a claim for his right thigh in 1978 and was afforded VA examinations in 1979 and 1981, which do not contain complaints of right-sided weakness.  As well, the Veteran himself reported to his treating VA clinicians that right-sided weakness began in approximately 1991, though there is no private treatment report of record noting such a complaint and the prison treatment reports, dated 1993 to 2004, attributed his various complaints to other etiologies.  As the Veteran repeated this information to his treating VA clinicians and they referred to the 1991 in their reports, the Board finds the symptoms began in 1991.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  As well, while the Veteran now relates incidents of right sided weakness in service and immediately after service, which he attributes to the onset of multiple sclerosis, he never reported any problems with right-sided weakness during any of this early post-service medical treatment.  He did not claim that his disorder began in service until he filed his claim.  His silence, when otherwise reporting his past medical history constitutes negative evidence.  See Rucker.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the medical evidence or through lay statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's multiple sclerosis to active duty, despite his contentions to the contrary.

The Veteran filed the current claim in October 2007 and his assertions alone link the multiple sclerosis to service.  As recently as the August 2009 VA neurology clinic evaluation, the Veteran's multiple sclerosis was referred to as primary and 1991 was repeated as the onset of probable symptoms.

The Board has also considered the Veteran's and his wife's statements and sworn testimony asserting a nexus between his currently-diagnosed multiple sclerosis and active duty service.  While the Board reiterates that they are competent to report symptoms and observations as they come to them through their senses, multiple sclerosis is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

The Board is aware that the Federal Circuit has held in certain situations, lay evidence can be sufficient with respect to establishing a medical matter such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492, F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined competence to establish a diagnosis of a condition can exist when (1) a lay person is competent to identify the medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Similarly, the Court has held that when a condition can be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the instant case, the etiology of the Veteran's multiple sclerosis is not found to be capable of lay observation and thus the Veteran's statements do not constitute competent evidence.  While he has expressed his belief that his multiple sclerosis might be related to active service, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as a medical causation.  In effect, his lay opinions do not constitute competent medical evidence and lack probative value.

Finally, in a statement on his July 2009 substantive appeal, the Veteran noted a reference to multiple sclerosis on a VA website, and so, he requested service connection on the basis of a possible connection to Agent Orange.  The Board notes the Veteran enlisted in September 1975, in the peacetime after the Vietnam War, and that there is no evidence of record he was ever exposed to herbicides in any capacity.  Therefore, this website reference provides no basis for a grant of service connection for this Veteran.   

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Service Connection - Acquired Psychiatric Disorder

Although the Veteran does not contend that he incurred his acquired psychiatric disorder in active service or on a direct basis, as due to an injury or disease incurred in active service, the Board notes that service connection on a direct basis is not warranted.  There is no competent evidence of record showing that the Veteran's current acquired psychiatric disorder was incurred in, or is causally related to, service.  The Board finds that service treatment records show no complaints of depression or a depressive disorder.  The first time the Veteran is shown to have an acquired psychiatric disorder after service is in September 1993, when the Veteran is noted to be tearful and found to have an adjustment disorder, which the prison clinician attributed to his being incarcerated since 1989.  The Board notes that 1993 is 15 years after the Veteran separated from service.  Further, an October 1993 entry noted the Veteran had a 3 year history of depression, which was attributed to his 3 years in county jail, before being transferred to the state prison.  The prison treatment reports, that again span September 1993 to September 2005, contain no other treatment reports or complaints of any acquired psychiatric disorder.  The first diagnosis of depression, called situational depression, was made in March 2007, when the VA clinician noted the Veteran was being worked up for his right lower extremity weakness and multiple sclerosis.   There is no competent evidence of record relating the Veteran's acquired psychiatric disorder to his active military service.

Secondary service connection may be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

In order for service connection to be granted on a secondary basis, three elements must be present: a current disability, a service-connected disability, and a medical nexus.  See 38 C.F.R. § 3.310(a) (2010).  In this case, the Veteran has been diagnosed with an acquired psychiatric disorder, as reported in the March 2007 (situational depression) and April 2007 (major depressive disorder) VA treatment reports.  In addition, service connection is in effect for the Veteran's myositis ossificans of the right thigh, postoperative, as well as for degenerative arthritis of the right knee, associated to myositis ossificans, right thigh, and right hip muscular weakness and limitation of motion, associated with myositis ossificans.  Therefore, the first two elements are accordingly satisfied.  Nonetheless, the criteria for service connection on a secondary basis are not met.  The competent and probative medical evidence does not show that the Veteran's acquired psychiatric disability is proximately due to or the result of his service-connected disabilities.

In December 2005, during the initial intake for his VA treatment, the Veteran denied a history of depression, anxiety, or suicide attempts.  Following complaints about his knee giving out on him and his repeated reports of being unable to work as a result, the Veteran was directed to physical therapy.  In a March 2006 evaluation, the Veteran reported that his right knee no longer had pain, and his right leg felt stronger, yet walking on carpet his right forefoot would catch.

In a statement dated April 2006 the Veteran's then fiancée described the Veteran's frustration with his right leg, with seemed to give out on him, cause him to stumble, and lose balance.  She described him as angry he could not walk without falling, not work, and that he was getting depressed.  See also May 2007 statement.

By March 2007, the Veteran was referred to mental health for an evaluation for depression.  He reported he had been to the multiple sclerosis clinic, had follow-up scheduled, that he had been unable to work for the past 18 years, this had taken a toll on him, and that he believed he was leading to depression.  An April 2007 mental health consultation the examiner reviewed his history of having been in prison, noting he had done well there, in that he was liked and granted special privileges while remaining in the same facility for nearly 13 years.  The clinician also noted he had many health issues, to include mobility and fall risks and was having problems adjusting to life on the outside.  The clinician concluded with the diagnosis of major depressive disorder, without psychosis.  The Veteran disagreed with the VA clinician's assessment and submitted an April 2007 response into his VA medical records repeating his belief that he was depressed because of his leg weakness, his knees, and his inability to work.

A May 2007 treatment report noted the Veteran was being worked up for multiple sclerosis and situational depression.  A June 2007 mental health evaluation assessed him with depressive disorder, NOS.  An August 2008 mental health evaluation noted the Veteran reported some mild to moderate increase in feelings of depression which he attributed to his worsening physical health, specifically the pain in his knee, and worsening balance.  Depressive disorder was assessed.  

An October 2008 ambulatory care treatment report noted the Veteran described himself as overall doing well.  He complained of pain in his left knee (not service connected) and numbness in his left hand (also not service-connected) and that he was still trying to stay active.  The clinician noted the treatment for multiple sclerosis had begun, but there were increased symptoms of fatigue and weakness and that he was scheduled for a mental health evaluation that month.  

In October 2008 the Veteran was afforded a VA mental disorders examination.  The examiner reviewed his personal history, during which the Veteran reported witnessing his father die under a car when the Veteran was three, and his history of drug use before his 1989 incarceration, and noted the April 2007 mental health evaluation which had concluded with as assessment of major depressive disorder, to which the Veteran disagreed.  The Veteran presented with multiple orthopedic disorders and confirmed that multiple sclerosis was found a year prior.  The Veteran complained of feelings of depression and feeling sad that he could not move as he used to and couldn't work.  The examiner found the Veteran's depression related to multiple losses over the course of his life, the development of multiple sclerosis, and having to deal with the consequences of negative decisions in his life.  He also showed a history of extreme aggression, tantrums and violence, but that was related to his anti-social personality disorder.  The VA examiner assessed polysubstance dependence, in remission, and depressive disorder, not otherwise specified (NOS), in addition to an anti-social personality disorder.  The examiner explained that the Veteran's depressive disorder apparently began in early childhood and has continued into the present.  There were a number of life events which contributed to this depression.  The examiner found the depression did not appear strongly linked to the Veteran's leg condition and that his notes suggested the depression worsened recently with the diagnosis of multiple sclerosis, the discharge from prison, and the difficulty adjusting to life without income, occupation, or means to work.  The examiner found it less likely than not that his depression was secondary to his leg condition and more likely than not that his depression was related to the other causes given.  The Veteran's core pathology related also to his anti-social personality disorder.  

The Veteran's mental health treatment reports continued through 2009 wherein the Veteran complained repeatedly about his inability to do what he used to do.   

Upon a review of the evidence of record, the Board notes that both the April 2007 mental health evaluation and the October 2008 VA mental health disorders examination assessed the Veteran's acquired psychiatric disorder, diagnosed as major depressive disorder and as depressive disorder NOS, as attributable to his difficulty adjusting to life outside of prison, and then to his multiple life losses, his development of multiple sclerosis, and to a lifelong depression with its roots in childhood, as well as to his anti-social personality disorder.  The Board observes that it has already denied service-connection for multiple sclerosis.  Therefore, service connection on a secondary basis cannot be established as a matter of law.  See 38 C.F.R. § 3.310.

There is no contrary medical opinion of record suggesting that the Veteran's acquired psychiatric disorder is related to his service-connected right knee, right thigh, or right hip disabilities, and the Veteran has not alluded to the existence of such medical opinion.  As such, service connection for an acquired psychiatric disability, claimed as depressive disorder, must be denied.

The Board recognizes the sincerity of the arguments advanced by the Veteran, and his wife, that his depressive disorder is related to his service-connected disabilities.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, an acquired psychiatric disorder requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disability, claimed as depressive disorder, including as secondary to the service-connected myositis ossificans, right thigh, degenerative arthritis, right knee, and muscular weakness, right hip, and limitation of motion, as associated with myositis ossificans, right thigh.  The benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for multiple sclerosis is denied.  

Entitlement to service connection for an acquired psychiatric disorder, also claimed as a depressive disorder, to include as secondary to service-connected degenerative arthritis of the right knee, myositis ossificans, right thigh, and right hip muscular weakness and limitation of motion, associated with myositis ossificans, right thigh, is denied.  


REMAND

During the January 2011 Board hearing, the Veteran testified that he was currently receiving treatment for his service-connected right knee disability and that his treating physician had suggested a total knee replacement surgery may be needed in the future.  See Hearing transcript, p. 12.  Upon review of the claims file, VA treatment records as of December 2009 have been obtained and associated with the claims file; however, they contain no mention of total knee replacement surgery being considered.  More recent VA treatment records are not of record.  The Board notes that since VA has notice of outstanding potential relevant records, VA has a duty to obtain those records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2010).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Because VA has notice of the existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

As well, the most recent VA examination afforded the Veteran for his service-connected right knee was in March 2008.  During his testimony, the Veteran reported recurring treatment for his right knee, to include apparently physical therapy consultations and consideration of a total knee replacement.  As noted above, no treatment report of record mentions the consideration of a total knee replacement surgery.  In order to effectively evaluate the Veteran's service-connected degenerative arthritis of the right knee, a more recent, objective characterization of his disability and its associated symptomatology is required.  See Francisco v. Brown, 7 Vet. App. 55,  (1994) (where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination).

Finally, the Board notes that the appeal seeking TDIU is inextricably intertwined with the increased evaluation for degenerative arthritis of the right knee claim, inasmuch as a grant of a higher evaluation, or the denial of a higher evaluation, could affect the outcome of the TDIU claim, as at present, the Veteran does not meet the statutory criteria for TDIU.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further consideration of this TDIU claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, these appeals are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain complete records of the Veteran's right knee treatment, to include x-ray studies and physical therapy consultations, at the Dallas VA Medical Center and the Fort Worth VA Medical Centers in Texas, from December 2009 to the present.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected degenerative arthritis of the right knee.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected degenerative arthritis of the right knee.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.

3.  Following completion of the above, the RO should readjudicate the issues of entitlement to an increased disability evaluation for degenerative arthritis of the right knee and entitlement to TDIU.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case as to the matters.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


